Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Catalyst Ventures Incorporatedfor theperiod ending June 30, 2008, I, Kenneth S. Green, Chief Executive Officer and Chief Financial Officer of Catalyst Ventures Incorporated hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report of Form 10-Q for theperiod ending June 30, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod ended June 30, 2008, fairly represents in all material respects, the financial condition and results of operations of Catalyst Ventures Incorporated Date: August 19, 2008 Catalyst Ventures Incorporated By: /s/Kenneth S. Green Kenneth S. Green Chief Executive Officer Chief Financial Officer
